Exhibit 10.1

EXECUTION VERSION

E.L.F. BEAUTY, INC.

SECOND AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

Dated as of March 3, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          Page   SECTION 1.    COVENANTS, REPRESENTATIONS AND WARRANTIES      1
  SECTION 2.    RESTRICTIONS ON TRANSFER OF COMPANY STOCK      2   2A.   
Restrictions on Transfer      2   2B.    Void Transfers      2   2C.    Effect
of Assignment      2   SECTION 3.    BOARD OF DIRECTORS; VOTING      2   3A.   
Composition of the Board      2   3B.    TPG Representation      3   3C.    TPG
Committee Representation      4   3D.    Vacancies and Removal      4   3E.   
Subsidiary Boards      4   3F.    Additional Unaffiliated Directors      5   3G.
   Board Meeting Expenses      5   3H.    Indemnification      5   3I.   
Irrevocable Proxy      5   3J.    Termination of Voting Agreement      6  
SECTION 4.    RESTRICTIONS      6   4A.    Consent Rights of TPG      6  
SECTION 5.    FINANCIAL INFORMATION      7   5A.    Quarterly Financial
Statements      7   5B.    Annual Financial Statements      7   5C.    Access   
  7   SECTION 6.    CONFIDENTIALITY      7   6A.    Confidentiality      7   6B.
   Sharing Information      9   SECTION 7.    DEFINITIONS      9   SECTION 8.   
MISCELLANEOUS      13   8A.    Amendment and Waiver      13   8B.    Freedom to
Pursue Opportunities      13   8C.    Severability      14   8D.    Entire
Agreement      14   8E.    Successors and Assigns      14   8F.    Counterparts
     14   8G.    Remedies      14   8H.    Notices      14   8I.    Governing
Law      15   8J.    Descriptive Headings      15   8K.    Understanding among
the Stockholders      15  



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

This Second Amended and Restated Stockholders Agreement (this “Agreement”) is
entered into as of March 3, 2017, by and among (i) e.l.f. Beauty, Inc., a
Delaware corporation (f/k/a J.A. Cosmetics Holdings, Inc.) (the “Company”),
(ii) TPG elf Holdings, L.P., a Delaware limited partnership (together with its
Permitted Transferees designated as such in such Permitted Transferees’ Joinder
Agreements, “TPG”), (iii) each of the Persons listed on the Schedule of Rollover
Stockholders attached hereto as such schedule may be modified or amended from
time to time to reflect any Transfer to Permitted Transfers (the “Rollover
Stockholders”), and (iv) each other Person listed on the Schedule of Additional
Stockholders attached hereto as such schedule may be modified or amended from
time to time to reflect each Person after the date hereof who at any time
acquires Equity Securities of the Company and agrees to become party to and
bound by this Agreement by signing a Joinder Agreement (“Joinder Agreement”), in
the form attached hereto as Exhibit A (each an “Additional Stockholder” and
collectively with TPG and the Rollover Stockholders, the “Stockholders”). Each
capitalized term used and not otherwise defined herein shall have the meaning
set forth in Section 7.

WHEREAS, the Company, TPG, the Rollover Stockholders and certain other Persons
entered into a Stockholders Agreement, dated as of January 31, 2014, as amended
and restated by that certain Amended and Restated Stockholders Agreement, dated
as of September 21, 2016, as amended by that certain Amendment No. 1 to Amended
and Restated Stockholders Agreement, dated as of December 23, 2016 (the
“Existing Stockholders Agreement”);

WHEREAS, the Stockholders desire to amend and restate in their entirety the
terms of the Existing Stockholders Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

SECTION 1. COVENANTS, REPRESENTATIONS AND WARRANTIES

Each Stockholder hereby represents and warrants to the Company and acknowledges
that: (i) to the extent applicable, the execution, delivery and performance of
this Agreement have been duly authorized by such Stockholder and do not require
such Stockholder to obtain any consent or approval that has not been obtained
and do not contravene or result in a default under any provision of any law or
regulation applicable to such Stockholder or other governing documents or any
agreement or instrument to which such Stockholder is a party or by which such
Stockholder is bound; (ii) such Stockholder has the power and authority to enter
into this Agreement and to carry out its obligations hereunder; and (iii) this
Agreement is valid, binding and enforceable against such Stockholder in
accordance with its terms.

 

1



--------------------------------------------------------------------------------

SECTION 2. RESTRICTIONS ON TRANSFER OF COMPANY STOCK

2A. Restrictions on Transfer.

(i) No Stockholder shall Transfer any interest in any Shares other than
(w) pursuant to and in compliance with this Section 2, (x) pursuant to and in
accordance with the Registration Rights Agreement, (y) pursuant to a Public Sale
or (z) to any of its Permitted Transferees.

(ii) Prior to consummating, or committing to consummate, any Transfer of any
Shares (other than pursuant to a Public Sale) to any Person (including, for the
avoidance of doubt, any Permitted Transferees), and as a condition precedent to
any such Transfer, the Transferring Stockholder shall cause each prospective
Transferee thereof to execute and deliver to the Company a Joinder Agreement
substantially in the form attached hereto as Exhibit A. Any Transfer or
attempted Transfer of any Shares in violation of the foregoing or any other
provision of this Agreement shall be void ab initio, and the Company shall not
record such Transfer on its books or treat any purported Transferee of such
Shares as the owner of such Shares for any purpose.

(iii) No Stockholder shall avoid the provisions of this Agreement by making one
or more Transfers to one or more Persons and then disposing of all or any
portion of such Stockholder’s interest in any such Person, or by issuing any
equity securities of such Person other than to the current direct and indirect
holders of such equity interests. Each Stockholder that is not a natural Person
shall cause the holders of legal and beneficial interests in such Stockholder to
not avoid the provisions of this Agreement by disposing all or any portion of
such Person’s interest in such Stockholder. Any Transfer or attempted Transfer
in violation of this Section 2A(iii) shall be void and otherwise subject to
Section 2A(ii).

2B. Void Transfers. Any Transfer by any Stockholder of any Shares or other
interest in the Company in contravention of this Agreement in any respect
(including the failure of the Transferee to execute a Joinder Agreement in
accordance with Section 2A(ii)) shall be void and ineffectual and shall not bind
or be recognized by the Company or any other Person.

2C. Effect of Assignment. Any Stockholder who shall assign any Shares or other
interest in the Company shall cease to be a Stockholder of the Company with
respect to such Shares or other interest and shall no longer have any rights or
privileges of a Stockholder with respect to such Shares or other interest.

SECTION 3. BOARD OF DIRECTORS; VOTING

3A. Composition of the Board. The authorized number of directors on the
Company’s Board shall initially be seven (7); three (3) of whom shall initially
be representatives designated by TPG (the “TPG Directors”), one (1) of whom
shall initially be the then-current Chief Executive Officer of the Company (the
“CEO Director”), and three (3) of whom shall initially meet the independence
criteria set forth in Rule 10A-3 under the 1934 Securities Act (the “Independent
Directors”). The foregoing directors shall be divided into three classes of
directors, each of which directors shall serve for staggered three
(3) year-terms and who shall initially be allocated as follows:

 

  (i) the class I directors shall include: one (1) TPG Director and two
(2) Independent Directors;

 

2



--------------------------------------------------------------------------------

  (ii) the class II directors shall include: one (1) TPG Director and one
(1) Independent Director; and

 

  (iii) the class III directors shall include: one (1) TPG Director and the CEO
Director.

The initial term of the class I directors shall expire at the Company’s 2017
annual meeting of stockholders at which directors are elected. The initial term
of the class II directors shall expire at the Company’s 2018 annual meeting of
stockholders at which directors are elected. The initial term of the class III
directors shall expire at the Company’s 2019 annual meeting at which directors
are elected. Any additional authorized directors shall be assigned to classes in
as nearly as equal number as possible.

3B. TPG Representation . Each Stockholder (other than (A) any Stockholder who as
of December 23, 2016 was an employee, consultant or director of the Company or
any of its Subsidiaries, including all trusts that are holders of Shares of
which an employee, consultant or director of the Company or any of its
Subsidiaries or his or her family member is the trustee, trustor, grantor,
donor, settlor or beneficiary, or that was otherwise established by such
employee, consultant or director or any of his or her family members, other than
Tarang Amin and his Affiliates (the “Management Stockholders”) and (B) Tarang
Amin or any of his Affiliates, including, but not limited to all trusts that are
holders of Shares, of which Tarang Amin or his family member is the trustee,
trustor, grantor, donor, settlor or beneficiary, or that was otherwise
established by Tarang Amin or any of his family members (the “Amin
Stockholders”)) shall vote all of his, her or its Shares and any other voting
securities of the Company over which such Stockholder has voting control
(whether at a stockholders’ meeting which has been duly called or by written
consent, if applicable) and shall take all other Necessary Action within his,
her or its control (including attendance at meetings in person or by proxy for
purposes of obtaining a quorum and execution of written consents in lieu of
meetings, if applicable), and the Company shall take all Necessary Action within
its control (including calling special board and stockholder meetings), so that
the Board shall at all times be composed of the following persons:

(i) for so long as TPG holds a number of shares of Common Stock representing at
least the percentage of the outstanding Common Stock shown below, the Company
shall, and the Stockholders (other than the Excluded Stockholders) shall take
all Necessary Action to, include in the slate of nominees recommended by the
Board for election as directors at each applicable annual or special meeting of
stockholders at which directors are to be elected that number of individuals
designated by TPG that, if elected, will result in TPG having the number of
directors serving on the Board that is shown below.

 

3



--------------------------------------------------------------------------------

Percentage of Outstanding Common Stock

   Number of TPG Directors

30% or greater

   3

Less than 30% but greater than or equal to 20%

   2

Less than 20% but greater than or equal to 5%

   1

Less than 5%

   0

(ii) for so long as the Stockholders hold a number of shares of Common Stock
representing at least fifty percent (50%) of the outstanding Common Stock, the
Company shall, and the Stockholders (other than the Excluded Stockholders) shall
take all Necessary Action to, include in the slate of nominees recommended by
the Board for election as directors at each applicable annual or special meeting
of stockholders at which directors are to be elected the CEO Director.

3C. TPG Committee Representation. Subject to applicable laws and stock exchange
regulations, TPG shall have the right to have a representative appointed to
serve on each committee of the Board other than the audit committee for so long
as TPG has the right to designate at least one (1) director for election to the
Board.

3D. Vacancies and Removal. Except as provided for in Section 3A and Section 3B,
and to the extent not inconsistent with Section 141(k) of the General
Corporation Law of the State of Delaware and the Company’s Governing Documents,
(i) TPG shall have the exclusive right to remove its directors from the Board,
and the Board and the Stockholders (other than the Excluded Stockholders) shall
take all Necessary Action to cause the removal of any of the TPG Directors at
the request of TPG and (ii) TPG shall have the exclusive right to designate for
election to the Board directors to fill vacancies created by reason of death,
removal or resignation of its directors, and the Board and the Stockholders
(other than the Excluded Stockholders) shall take all Necessary Action to cause
any such vacancies to be filled by replacement directors designated by TPG as
promptly as reasonably practicable; provided, that, for the avoidance of doubt
and notwithstanding anything to the contrary in this paragraph, TPG shall not
have the right to designate a replacement director, and the Board and the
Stockholders shall not be required to take any action to cause any vacancy to be
filled with any such TPG Director to the extent that election or appointment of
such TPG Director to the Board would result in a number of directors designated
by TPG in excess of the number of directors that TPG is then entitled to
designate for membership on the Board pursuant to Section 3B.

3E. Subsidiary Boards. The Company shall at all times, unless otherwise
determined by the Board in its sole discretion, cause the board of directors of
e.l.f. Cosmetics, Inc. to be composed of the same persons who are then members
of the Board pursuant to Section 3A and Section 3B.

 

4



--------------------------------------------------------------------------------

3F. Additional Unaffiliated Directors. For so long as TPG has the right to
designate at least one (1) director for nomination under this Agreement, the
Company will take all Necessary Action to ensure that the number of directors
serving on the Board shall not exceed nine (9); provided, that the number of
directors may be increased if necessary to satisfy the requirements of
applicable laws and stock exchange regulations.

3G. Board Meeting Expenses. The Company shall pay all reasonable reimbursable
out-of-pocket costs and expenses (including, but not limited to, travel and
lodging) incurred by each member of the Board incurred in the course of his or
her service hereunder, including in connection with attending regular and
special meetings of the Board, any board of directors or board of managers of
each of the Company’s Subsidiaries and/or any of their respective committees.

3H. Indemnification. The Company shall obtain customary director and officer
indemnity insurance on reasonable terms. The Company hereby acknowledges that
any director, officer or other indemnified person covered by any such indemnity
insurance policy (any such Person, an “Indemnitee”) may have certain rights to
indemnification, advancement of expenses and/or insurance provided by TPG or one
or more of its Affiliates (collectively, the “Fund Indemnitors”). The Company
hereby (i) agrees that the Company and any of its Subsidiaries that provides
indemnity shall be the indemnitor of first resort (i.e., its or their
obligations to an Indemnitee shall be primary and any obligation of any Fund
Indemnitor to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by an Indemnitee shall be secondary),
(ii) agrees that it shall be required to advance the full amount of expenses
incurred by an Indemnitee and shall be liable for the full amount of all
expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement or any
other agreement between the Company and an Indemnitee, without regard to any
rights an Indemnitee may have against any Fund Indemnitor or its insurers, and
(iii) irrevocably waives, relinquishes and releases the Fund Indemnitors from
any and all claims against the Fund Indemnitors for contribution, subrogation or
any other recovery of any kind in respect thereof. The Company further agrees
that no advancement or payment by the Fund Indemnitors on behalf of an
Indemnitee with respect to any claim for which such Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Fund
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of such
Indemnitee against the Company.

3I. Irrevocable Proxy. In order to secure the obligation of each holder of
Shares to vote his, her or its Shares and other voting securities of the Company
in accordance with Section 3A, Section 3B and Section 3D, for so long as TPG has
the right to designate at least one (1) director for nomination under this
Agreement, each holder of Shares (other than the Excluded Stockholders) shall
appoint TPG as his, her or its true and lawful proxy and attorney-in-fact, with
full power of substitution, to vote all of his, her or its Shares and other
voting securities of the Company (whether now owned or hereafter acquired) for
all matters in connection therewith; provided, however, that the irrevocable
proxy granted to TPG by an Additional Stockholder hereunder shall automatically
terminate at such time as such Additional Stockholder becomes a Terminated
Stockholder (as defined in Section 3J below). TPG may exercise the irrevocable
proxy granted to it hereunder at any time that the vote, consent or approval of
any holder of

 

5



--------------------------------------------------------------------------------

Shares may be required pursuant Section 3A and Section 3B. The proxies and
powers granted by each such Stockholder pursuant to this Section 3I are coupled
with an interest and are given to secure the performance of each such
Stockholder’s obligations under this Agreement. Such proxies and powers shall be
irrevocable and shall survive the death, incompetency, disability, bankruptcy or
dissolution of such Stockholder and the subsequent holders of such Stockholder’s
Shares or other voting securities.

Notwithstanding anything to the contrary in the foregoing paragraph, the Amin
Stockholders shall hereby appoint TPG, as his, her or its true and lawful proxy
and attorney-in-fact, with full power of substitution, to vote solely with
respect to 5,400,634 shares of common stock of the Company on an as converted
basis owned by the Amin Stockholders immediately prior to the effectiveness of
the Registration Statement on Form S-1 in connection with the initial public
offering of shares of common stock of the Company (for the avoidance of doubt,
excluding any shares issuable pursuant to Mr. Amin’s outstanding equity awards
as of such time) for all matters in connection with Section 3A, Section 3B and
Section 3D.

3J. Termination of Voting Agreement. In the event any Additional Stockholder who
is or was classified as an “officer” of the Company as defined in Rule 16a-1
under the 1934 Securities Act is no longer an “officer,” director or “ten
percent beneficial owner” (as defined in Rule 16a-2 under the 1934 Securities
Act) (each, a “Section 16 Reporting Person”), such Additional Stockholder and
any other Additional Stockholder which (A) is not an Affiliate of any other
Additional Stockholder that remains a Section 16 Reporting Person and (B) of
which the “officer” or a family member thereof is the trustee, trustor, grantor,
donor, settlor or beneficiary, or that was otherwise established by the
Terminated Stockholder or such Terminated Stockholder’s family member
(collectively, the “Terminated Stockholder”) shall no longer be subject to any
further obligations under Sections 2, 3B and 3D and such obligations shall
terminate effective immediately upon the termination of such Terminated
Stockholder’s status as a Section 16 Reporting Person.

SECTION 4. RESTRICTIONS

4A. Consent Rights of TPG. For so long as TPG owns or holds of record, directly
or indirectly, shares of Common Stock representing at least 30% of the
outstanding Common Stock, the Company shall not, and shall cause each of its
Subsidiaries to not, take any of the following actions without the prior written
consent of TPG:

(i) except as expressly contemplated by this Agreement, authorize, issue or
enter into any agreement providing for the issuance (contingent or otherwise) of
(x) any notes or debt securities with options, warrants or other rights to
acquire Equity Securities (including any notes or debt securities convertible
into or exchangeable for Equity Securities or options, warrants or other rights
to acquire Equity Securities issued in connection therewith) of the Company or
any Subsidiary or otherwise containing profit participation features or (y) any
Equity Securities of the Company or any Subsidiary other than Equity Securities
issued to employees or directors of, or consultants or advisors to, the Company
or any Subsidiary pursuant to a plan, agreement or arrangement approved by the
Board;

 

6



--------------------------------------------------------------------------------

(ii) liquidate, dissolve or effect a recapitalization or reorganization in any
form of transaction or series of transactions;

(iii) other than with respect to transactions between or among the Company
and/or its Subsidiaries, create, incur, assume or suffer to exist any
indebtedness in excess of $50,000,000 for borrowed money, guaranties of borrowed
money or capitalized leases other than indebtedness under the terms and
provisions of the Credit Facility; and

(iv) increase or decrease the size of the Company’s Board other than in
accordance with Section 3.

SECTION 5. FINANCIAL INFORMATION

5A. Quarterly Financial Statements. Concurrently with the distribution of the
Company’s quarterly financial statements to the audit committee of the Board for
review, for so long as TPG has the right to designate at least one (1) director
for nomination under this Agreement, the Company shall deliver to TPG an
unaudited balance sheet of the Company as of the last day of each of the first
three (3) fiscal quarters of each fiscal year and the related unaudited
consolidated statements of income, shareholders equity and cash flows for such
fiscal quarter and for the fiscal year-to-date period then ended.

5B. Annual Financial Statements. Concurrently with the distribution of the
Company’s annual financial statements to the audit committee of the Board for
review, for so long as TPG has the right to designate at least one (1) director
for nomination under this Agreement, the Company shall deliver to TPG an audited
balance sheet of the Company as of the end of such fiscal year and the related
audited consolidated statements of income, shareholders equity and cash flows
for such fiscal year (it being understood that the Company shall not in any
event be obligated to deliver any such audited financial statements prior to one
hundred fifty (150) days after completion of the applicable fiscal year unless
such audited financial statements have been released earlier).

5C. Access. For so long as TPG holds at least five percent (5%) of the
outstanding Common Stock, the Company shall, and shall cause its Subsidiaries
to, permit TPG and its respective designated representatives, at reasonable
times and upon reasonable prior notice to the Company, to review the books and
records of the Company or any of such Subsidiaries and to discuss the affairs,
finances and condition of the Company or any of such Subsidiaries with the
officers of the Company or any such Subsidiary.

SECTION 6. CONFIDENTIALITY

6A. Confidentiality.

(i) Each Stockholder recognizes and acknowledges that it has and may in the
future receive certain confidential and proprietary information and trade
secrets of the Company and its Subsidiaries, including regarding identifiable,
specific and discrete business opportunities being pursued by the Company or its
Subsidiaries (the “Confidential Information”). Except as otherwise agreed to by
the Company and TPG, each Stockholder agrees that it will not,

 

7



--------------------------------------------------------------------------------

and shall cause each of its directors, officers, equityholders, partners,
employees, agents and members not to, during or after the term of this
Agreement, whether directly or indirectly through an Affiliate or otherwise,
disclose Confidential Information to any Person for any reason or purpose
whatsoever, except (a) to authorized directors, officers, representatives,
agents and employees of the Company or its Subsidiaries and as otherwise may be
proper in the course of performing such Stockholder’s obligations, or enforcing
such Stockholder’s rights, under this Agreement and the agreements expressly
contemplated hereby; (b) as part of such Stockholder’s normal reporting, rating
or review procedure (including normal credit rating or pricing process), or in
connection with such Stockholder’s or such Stockholder’s Affiliates’ normal fund
raising, marketing, informational or reporting activities, or to such
Stockholder’s (or any of its Affiliates’) Affiliates, auditors, attorneys or
other agents who need to know such Confidential Information and are subject to
confidentiality obligations; (c) to any bona fide prospective purchaser of the
equity or assets of such Stockholder or its Affiliates or the shares of Company
Stock held by such Stockholder, or prospective merger partner of such
Stockholder or its Affiliates, provided that such prospective purchaser or
merger partner agrees to be bound by a confidentiality agreement consistent with
the provisions of this Section 6; or (d) as is required to be disclosed by order
of a court of competent jurisdiction, administrative body or governmental body,
or by subpoena, summons or legal process, or by law, rule or regulation,
provided that (1) in the event that a Stockholder is requested or required,
pursuant to the type of process described in this clause (d), to disclose any
Confidential Information such Stockholder will provide the Company with prompt
notice of any such request or requirement and shall cooperate with the Company
so that the Company may, in its discretion, seek a protective order or other
appropriate remedy, if available, (2) such Stockholder will give the Company
written notice of the information to be disclosed as far in advance as
practicable, and (3) such Stockholder will cooperate with the Company’s efforts
to obtain, at the Company’s sole expense, a protective order or other reliable
assurance that confidential treatment will be accorded the Confidential
Information so disclosed, and in the event that such protective order is not
obtained (or sought by the Company after notice), the Stockholder (A) shall
furnish only that portion of the Confidential Information which, upon advice of
counsel, is legally required to be furnished and (B) will exercise its
reasonable efforts to obtain adequate assurances that confidential treatment
will be accorded the Confidential Information by its recipients. For purposes of
this Section 6, “Confidential Information” shall not include any information
which (x) such Person learns from a source other than the Company or any of its
Subsidiaries who is at the time of the disclosure not known by such Person to be
bound by any confidentiality obligations, (y) is disclosed in a Company
prospectus or other similar Company document disseminated to the public, or
(z) otherwise becomes publicly known and made generally available through no
wrongful act of any Stockholder. Nothing in this Section 6 shall in any way
limit or otherwise modify the provisions of any other agreement entered into by
any Stockholder with the Company or any of its Subsidiaries.

(ii) The Company hereby agrees that it and its Subsidiaries, and its and its
Subsidiaries’ respective directors, officers, equityholders, partners,
employees, agents and members, with the exception of the TPG Affiliated Persons,
shall keep confidential, and shall not disclose to any third Person or use for
its own benefit, without prior approval of TPG any non-public information with
respect to TPG, or any of its subsidiaries or Affiliates (including any Person
in which TPG holds, or contemplates acquiring, an investment, but excluding the

 

8



--------------------------------------------------------------------------------

Company and its Subsidiaries) (collectively “TPG Confidential Information”) that
is in the Company’s possession on the date hereof or disclosed after the date of
this Agreement to the Company by or on behalf of TPG, or its subsidiaries or
Affiliates, provided, that the Company may disclose any such TPG Confidential
Information (a) as has become generally available to the public, or was in or
has come into the Company’s possession on a non-confidential basis, without, to
the Company’s knowledge, a breach of any confidentiality obligations by the
Person disclosing such TPG Confidential Information, or has been independently
developed by the Company without use of TPG Confidential Information, (b) to the
Company’s Affiliates, and its and their respective directors, officers,
equityholders, partners, employees, agents, members and professional advisors
who need to know such TPG Confidential Information and are subject to
confidentiality obligations, (c) to the extent necessary in order to comply with
any law, order, regulation or ruling applicable to the Company or its
Affiliates, or to a regulatory agency with applicable jurisdiction, and (d) as
may be required in response to any summons or subpoena or in connection with any
litigation or arbitration, it being agreed that, unless such TPG Confidential
Information has been generally available to the public, if such TPG Confidential
Information is being requested pursuant to a summons or subpoena or a discovery
request in connection with a litigation, then (A) the Company shall give TPG
notice of such request and shall cooperate with TPG so that TPG may, in its
discretion, seek a protective order or other appropriate remedy, if available,
and (B) in the event that such protective order is not obtained (or sought by
TPG after notice), the Company (1) shall furnish only that portion of the TPG
Confidential Information which, in the written opinion of counsel, is legally
required to be furnished and (2) will exercise its reasonable efforts to obtain
adequate assurances that confidential treatment will be accorded TPG
Confidential Information by its recipients.

6B. Sharing Information. To the extent permitted by antitrust or competition
laws, each Stockholder agrees and acknowledges that the directors designated by
TPG may share Confidential Information about the Company and its Subsidiaries
with TPG.

SECTION 7. DEFINITIONS

“1933 Securities Act” means the Securities Act of 1933, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations. Any reference herein to a specific section, rule or
regulation of the 1933 Securities Act shall be deemed to include any
corresponding provisions of future law.

“1934 Securities Act” means the Securities Exchange Act of 1934, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations. Any reference herein to a specific section, rule or
regulation of the 1934 Securities Act shall be deemed to include any
corresponding provisions of future law.

“Additional Stockholder” has the meaning set forth in the preface above.

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract or otherwise.

 

9



--------------------------------------------------------------------------------

“Agreement” means this Agreement, as amended, modified and waived from time to
time in accordance with the terms hereof.

“Amin Stockholders” has the meaning set forth in Section 3B.

“Board” means the board of directors of the Company.

“CEO Director” has the meaning set forth in Section 3A.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the shares of common stock, par value $0.01, of the
Company.

“Company” has the meaning set forth in the preface above.

“Company Stock” means the Shares and any other shares of capital stock of the
Company from time to time outstanding.

“Confidential Information” has the meaning set forth in Section 6A(i).

“Credit Facility” means the Credit Agreement, dated as of January 31, 2014 (as
amended, restated, supplemented or otherwise modified from time to time), by and
among the Company and the other Borrowers party thereto, each of the other Loan
Parties from time to time party thereto, each Lender from time to time party
thereto and Bank of Montreal, as Administrative Agent, Swing Line Lender, and an
L/C Issuer.

“Equity Securities” means, with respect to the Company, (i) shares of Company
Stock, (ii) obligations, evidences of indebtedness or other securities or
interests, in each case that are convertible or exchangeable into shares of
Company Stock, (iii) warrants, options or other rights to purchase or otherwise
acquire shares of Company Stock, (iv) any capital stock of the Company issued or
issuable upon the exercise, conversion, or exchange of any of the securities
referred to in clauses (i) through (iii) above, (v) any securities issued or
issuable directly or indirectly with respect to the securities referred to in
clauses (i) through (iv) above by way of stock dividend or stock split or in
connection with a combination of shares, recapitalization, reclassification,
merger, consolidation or other reorganization. As to any particular securities
constituting Company Stock, such securities will cease to be Company Stock when
they have been (1) effectively registered under the 1933 Securities Act and
disposed of in accordance with the registration statement or prospectus covering
them, (2) distributed to the public through a broker, dealer or market maker
pursuant to Rule 144 under the 1933 Securities Act (or any similar or equivalent
provision then in force), or (3) been repurchased or otherwise acquired by the
Company.

“Excluded Stockholders” means the Amin Stockholders and the Management
Stockholders.

 

10



--------------------------------------------------------------------------------

“Existing Stockholders Agreement” has the meaning set forth in the preface
above.

“Fund Indemnitors” has the meaning set forth in Section 3H.

“Governing Documents” with respect to the Company and any of its Subsidiaries,
means, collectively, such Person’s certificate of incorporation, certificate of
formation, bylaws, operating agreement or similar governing documents.

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

“Indemnitee” has the meaning set forth in Section 3H.

“Independent Directors” has the meaning set forth in Section 3A.

“Joinder Agreement” has the meaning set forth in the preface above.

“Management Stockholders” has the meaning set forth in Section 3B.

“Necessary Action” means, with respect to a specified result, all actions, to
the fullest extent permitted by applicable law, necessary to cause such result,
including, without limitation, (i) voting or providing a written consent or
proxy with respect to the Company Stock, (ii) causing the adoption of
Stockholders’ resolutions and amendments to the Governing Documents,
(iii) executing agreements and instruments and (iv) making, or causing to be
made, with governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result.

“Non-TPG Shares” means the shares of Company Stock other than the TPG Shares.

“Permitted TPG Transfer” means any Transfer of Company Stock by TPG or its
Affiliates (i) to or among TPG and its Affiliates and/or its or their limited
partners or (ii) pursuant to an in-kind distribution to their equityholders.

“Permitted Transferee” means (i) with respect to any Stockholder who is a
natural person, such Stockholder’s “family members” as defined under Rule 701
promulgated under the 1933 Securities Act, as in effect as of the date hereof
(“family members”); (ii) in the case of TPG or an Affiliate of TPG, a Permitted
TPG Transferee; and (iii) in the case of J.A. Cosmetics Corp. (the initial
Rollover Stockholder), the stockholders thereof and their family members
provided in each case that (w) such Transfer is consummated in accordance with
Section 2A(ii), (x) the restrictions contained herein will continue to be
applicable to the applicable Company Stock after any such Transfer, (y) the
transferee(s) of such Company Stock is an “accredited investor” as defined under
Rule 501 of Regulation D of the Securities Act (or any similar or equivalent
provision then in force) and (z) neither the transferee(s) of such Company Stock
nor any of its Affiliates is, or is reasonably expected to be, engaged in any
business or other activities which competes with the business of the Company or
any of its Subsidiaries.

 

11



--------------------------------------------------------------------------------

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, association or other entity or a Governmental
Entity.

“Public Offering” means any sale, in an underwritten public offering registered
under the 1933 Securities Act, of the Company’s (or any successor’s) Equity
Securities.

“Public Sale” means any sale of Company Stock or other securities to the public
pursuant to an offering registered under the Securities Act or through a broker,
dealer or market maker pursuant to the provisions of Rule 144 promulgated under
the 1933 Securities Act.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
January 31, 2014, by and among the Company, the Stockholders and the other
parties thereto, as amended from time to time.

“Rollover Stockholders” has the meaning set forth in the preface above.

“Schedule of Additional Stockholders” has the meaning set forth in the preface
above.

“Schedule of Rollover Stockholders” has the meaning set forth in the preface
above.

“Section 16 Reporting Person” has the meaning set forth in Section 3J.

“Shares” means the shares of common stock, par value $0.01, of the Company, and
any other Equity Securities of the Company from time to time outstanding.

“Stockholder” has the meaning set forth in the preface above.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of units of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association

 

12



--------------------------------------------------------------------------------

or other business entity. For purposes hereof, references to a “Subsidiary” of
any Person shall be given effect only at such times that such Person has one or
more Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers
to a Subsidiary of the Company.

“Terminated Stockholder” has the meaning set forth in Section 3J.

“TPG” has the meaning set forth in the preface above.

“TPG Affiliated Person” means, each of TPG and all of its respective partners,
principals, directors, officers, members, managers, managing directors,
advisors, consultants and employees, TPG’s Affiliates, the TPG Directors, or any
officer of the Company that is an Affiliate of TPG.

“TPG Confidential Information” has the meaning set forth in Section 6A(ii).

“TPG Directors” has the meaning set forth in Section 3A.

“TPG Shares” means the Shares held by TPG as of any date. As to any particular
securities constituting TPG Shares, such securities shall cease to be TPG Shares
when they have been (i) effectively registered under the 1933 Securities Act and
disposed of in accordance with the registration statement covering them,
(ii) distributed to the public through a broker, dealer or market maker pursuant
to Rule 144 under the 1933 Securities Act (or any similar provision then in
force), or (iii) repurchased by the Company or any Subsidiary.

“Transfer” means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest whether with or without consideration,
whether voluntarily or involuntarily or by operation of law) or the acts
thereof. The terms “Transferee,” “Transferred,” and other forms of the word
“Transfer” shall have correlative meanings.

SECTION 8. MISCELLANEOUS

8A. Amendment and Waiver. This Agreement may be amended, modified or waived with
the written consent of TPG; provided that if any such amendment, modification or
waiver would, individually or in the aggregate, adversely affect in any material
respect the rights, preferences or privileges of any holder of Non-TPG Shares
(without regard to any effect on the individual circumstances of the holder of
such Non-TPG Shares) disproportionately to the effect of such amendment,
modification or waiver on the rights, preferences or privileges of the TPG
Shares, such amendment, modification or waiver shall also require the written
consent of the holders of a majority of the Non-TPG Shares. The Board may,
without the consent of any other Stockholder, amend the Schedule of Additional
Stockholders to reflect the issuance or Transfer to any Stockholder consistent
with this Agreement.

8B. Freedom to Pursue Opportunities. The Company and the Stockholders
acknowledge and understand that TPG and its respective Affiliates, including the
TPG Directors, from time to time review the business plans and related
proprietary information of many enterprises, including enterprises that may have
products or services that compete directly or

 

13



--------------------------------------------------------------------------------

indirectly with those of the Company, and may trade in the securities of such
enterprises. Nothing in this Agreement shall preclude or in any way restrict
TPG, any of its respective Affiliates, including the TPG Directors, from
investing or participating in any particular enterprise, or trading in the
securities thereof, whether or not such enterprise has products or services that
compete with those of the Company, and the Company and its Stockholders hereby
waive, in perpetuity, any and all claims that it now has or may have in the
future, and agree not to initiate any litigation or any other cause of action
(whether or not in a court of competent jurisdiction) in respect of any such
waived claims, or otherwise on the basis of, or in connection with, the doctrine
of corporate opportunity (or any similar doctrine).

8C. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

8D. Entire Agreement. Except as otherwise expressly set forth herein, this
document and the documents referenced herein and therein embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

8E. Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns and the Stockholders from time to time party hereto and
any subsequent holders of Company Stock and the respective successors and
assigns of each of them, so long as they hold Company Stock.

8F. Counterparts. This Agreement may be executed in separate counterparts each
of which shall be an original and all of which taken together shall constitute
one and the same agreement.

8G. Remedies. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that the Company and any Stockholder shall have the right to injunctive relief
or specific performance, in addition to all of its rights and remedies at law or
in equity, to enforce the provisions of this Agreement. Nothing contained in
this Agreement shall be construed to confer upon any Person who is not a
signatory hereto any rights or benefits, as a third party beneficiary or
otherwise.

8H. Notices. Any notice provided for under this Agreement will be deemed to have
been given hereunder (i) when delivered personally to the recipient, (ii) one
(1) business day after being sent to the recipient by reputable overnight
courier service (charges prepaid), (iii) upon machine-generated acknowledgment
of receipt after transmittal by facsimile if so acknowledged to have been
received before 5:00 p.m. on a business day at the location of receipt

 

14



--------------------------------------------------------------------------------

and otherwise on the next following business day, provided that such notice,
demand or other communication is also deposited within 24 hours thereafter with
a reputable overnight courier service (charges prepaid) for delivery to the same
Person, (iv) upon transmittal by e-mail if transmitted before 5:00 p.m. (on a
business day) in the time zone of the address of the recipient and otherwise on
the next following business day, or (iv) five (5) days after being mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid, in each case to the addresses provided below, the addresses as
indicated by the Company’s records or at such address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party. The Company’s address is:

e.l.f. Beauty, Inc.

570 10th Street

Oakland, California 94607

Attention: General Counsel

Facsimile:        ###

Email:              ###

with copies (which shall not constitute notice) to:

Kirkland & Ellis LLP

333 South Hope Street, 29th Floor

Los Angeles, California 90071

Attention:        ###

Facsimile:        ###

Email:              ###

8I. Governing Law. This Agreement, including all issues concerning the relative
rights of the Company and the Stockholders with respect to the matters set forth
herein, shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the law of any jurisdiction other than the
State of Delaware.

8J. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

8K. Understanding among the Stockholders. Except as otherwise provided herein,
the determination of each Stockholder to purchase the Company Stock has been
made by such Stockholder independent of any other Stockholder, or any of such
other Stockholder’s Affiliates, and independent of any statements or opinions as
to the advisability of such contribution or as to the properties, business,
prospects or condition (financial or otherwise) of the Company which may have
been made or given by any other Stockholder or by any agent, Affiliate or
employee of any other Stockholder. In addition, it is acknowledged by each
Stockholder that no Stockholder has acted as an agent of any other Stockholder
in connection with making its investment hereunder and that no Stockholder shall
be acting as an agent of any other Stockholder in connection with monitoring its
investment hereunder. It is further

 

15



--------------------------------------------------------------------------------

acknowledged by the other Stockholders that TPG and its Affiliates have retained
Kirkland & Ellis LLP to act as their counsel in connection with this Agreement
and that Kirkland & Ellis LLP has not acted as counsel for any other party in
connection herewith or therewith and that no other party has the status of a
client of Kirkland & Ellis LLP for conflict of interest or other purposes as a
result thereof.

* * * * *

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Stockholders Agreement on the day and year first above written.

 

COMPANY: E.L.F. BEAUTY, INC. By:   /s/ Scott K. Milsten   Name: Scott K. Milsten
  Title: SVP, GC

[Signature Pages—Second Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS: J.A. COSMETICS CORP. By:   /s/ Joseph Shamah Name:   Joseph Shamah
Title:   CEO

  /s/ Alan Shamah   Alan Shamah   /s/ Joseph Shamah   Joseph Shamah

THE A&H SHAMAH FAMILY FOUNDATION, INC. By:   /s/ Joseph Shamah Name:   Joseph
Shamah Title:   Secretary

[Signature Pages—Second Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

Tarang and Hirni Amin Revocable Trust, dated April 16, 2005 By:   /s/ Tarang P.
Amin Name:   Tarang P. Amin Title:   Trustee By:   /s/ Hirni T. Amin Name:  
Hirni T. Amin Title:   Trustee HT Amin Irrevocable Trust By:   /s/ Tarang P.
Amin Name:   Tarang P. Amin Title:   Trustee By:   /s/ Hirni T. Amin Name:  
Hirni T. Amin Title:   Trustee TP Amin Irrevocable Trust By:   /s/ Tarang P.
Amin Name:   Tarang P. Amin Title:   Trustee By:   /s/ Hirni T. Amin Name:  
Hirni T. Amin Title:   Trustee

[Signature Pages—Second Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

TPG ELF HOLDINGS, L.P.

By: TPG Growth II Advisors, Inc.

its general partner

By:   /s/ Michael LaGatta Name:   Michael LaGatta Title:   Vice President

[Signature Pages—Second Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

SCHEDULE OF ROLLOVER STOCKHOLDERS

 

Rollover Stockholder J.A. Cosmetics Corp.



--------------------------------------------------------------------------------

SCHEDULE OF ADDITIONAL STOCKHOLDERS

 

Additional Stockholder Tarang and Hirni Amin Revocable Trust, dated April 16,
2005 HT Amin Irrevocable Trust TP Amin Irrevocable Trust Milsten/Conner Trust
dated October 17, 2008 Tarang Amin Scott Milsten John Bailey Richard F. Baruch,
Jr. Erin C. Daley Jonathan T. Fieldman Joseph Shamah Alan Shamah The A&H Shamah
Family Foundation, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

This Joinder Agreement is being delivered to e.l.f. Beauty, Inc., a Delaware
corporation (the “Company”), pursuant to Section 2 of that certain Second
Amended and Restated Stockholders Agreement, dated as of March 3, 2017 (as
amended from time to time, the “Stockholders Agreement”), among the Company and
the Stockholders (as defined therein). Capitalized terms used herein shall have
the meanings assigned to such terms in the Stockholders Agreement.

The undersigned hereby executes and delivers to the Company this Joinder
Agreement, pursuant to which the undersigned hereby becomes a party to the
Stockholders Agreement and agrees to be bound by the provisions of the
Stockholders Agreement with respect to
the                                         Shares held by the undersigned.

Any notice provided for in the Stockholders Agreement should be delivered to the
undersigned at the address set forth below:

 

                                    
Telephone:                                           
Facsimile:                                         

Dated:                                    

        [                 ]

[Second Amended and Restated Stockholders Agreement - Joinder]